In a child support proceeding pursuant to Family Court Act article 4, the father appeals, as limited by his brief, from so much of an order of the Family Court, Suffolk County (Dounias, J.), dated December 19, 2001, as denied his objections to an order of the same court (Rodriguez, H.E.), entered October 26, 2001, which, after a hearing, awarded the mother child support in the sum of $2,091.37 per month and arrears in the sum of $2,333.40.
Ordered that the order is affirmed insofar as appealed from, with costs.
*459Contrary to the father’s contention, the Hearing Examiner properly refused, to deduct unreimbursed business expenses in computing his income for purposes of the Child Support Standards Act, as he failed to submit evidence sufficient to support his claim regarding those expenses (see Mellen v Mellen, 260 AD2d 609; cf. Matter of Dodaro v Beyer, 297 AD2d 379; Graves v Smith, 284 AD2d 332, 333; La Porte v La Porte, 263 AD2d 585, 587; Faber v Faber, 206 AD2d 644). Smith, J.P., Goldstein, Crane and Rivera, JJ., concur.